Citation Nr: 1726867	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case now lies with the RO in Winston-Salem, North Carolina.

In March 2015 and March 2016, the Board remanded this matter to afford the Veteran a hearing before a Veterans Law Judge.  However, in May 2016, the Veteran withdrew his request for a hearing.

In November 2016, the Board reopened the claim of service connection for an acquired psychiatric disorder and remanded that matter for additional development.  The case is now returned to the Board for appellate consideration.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran currently has PTSD and depression that is at least as likely as not etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125(a) (2016).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in November 2011.  As such, the provisions of DSM-IV are for application.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV and its more liberalizing standards to establish a diagnosis of PTSD, acknowledging the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

The Veteran claims PTSD based on in-service trauma based on his experience with the witnessing routine physical abuse and humiliation of soldiers by senior officers and other soldiers as well as encountering a hurricane while aboard the USS Luce.  He describes that he experiences nightmares and flashbacks related to both stressors.

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for PTSD and depression in this case.

Initially, the Board finds that the medical evidence of record shows a current diagnosis of PTSD.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this regard, the record includes numerous diagnoses of PTSD made by the Veteran's private and VA psychiatric health providers.  To that effect, in a January 1996 letter, Dr. J.A.B. stated that he had treated the Veteran since December 1994, including psychological testing in April 1995.  A May 1995 VA hospital discharge report noted a diagnosis of PTSD on Axis I and rule out schizoaffective disorder.  The Veteran related that his PTSD stemmed from his experience with a hurricane while in the Navy; he became very terrified when he was in a small boat on deck where he survived in the distressful and dreadful conditions for two days in a deck.  He was diagnosed with PTSD in 1988.  

A November 1995 VA psychiatry record noted a history of PTSD, with 5 admissions in the past four years.  It was noted that the Veteran was never in combat but was in hurricane for 3 days.  A February 1996 treatment record reflects that the Veteran received respite care status post "recurrent bad dreams and anxiety related to traumatic military incidents in the past."  In the history of present illnesses, the Veteran reported being in a hurricane in 1966 which caused him to be stranded on a lifeboat alone for 2 days.  Since then, he has had recurrent bad dreams about the incident accompanied by feelings of depression, anxiety, and suicidal ideations in the past.  The diagnosis was PTSD on Axis I.  

Further, VA treatment records dated from February 2003 consistently show diagnoses of non-combat PTSD.  The Veteran continued to struggle with PTSD symptoms related to his being stranded on deck of a ship during a hurricane.  He had vivid nightmares which interrupted his sleep.  During a September 2003 VA examination, the Veteran reported that he experienced Hurricane Alma.  He related "[w]e tried to outrun the hurricane at sea.  The sea was rough.  I got sea sick and claustrophobic.  I had to get out of the compartment.  I opened the hatch and stepped out on the deck.  Somebody then slammed the hatch behind me and locked it.  I could not get back in.  A wave knocked me down and it was pitch black and I could not see.  I held on to the railing for dear life."  He was trapped on deck during a hurricane for over 48 hours while at sea and reported much anxiety, nightmares, intrusive thoughts, avoidance of all reminders that related to this incident.  The examiner opined that these symptoms can best be accounted for by diagnosis of PTSD of moderate severity.

Furthermore, the Board finds that there is credible supporting evidence that the claimed in-service stressor actually occurred.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).  An August 1998 letter from the Department of Army indicated that the history for the USS Luce revealed that it was deployed to Jacksonville Operations Area to avoid tropical storm Alma in June 1966.  However, the Veteran's statements indicate that his in-service stressor was not aboard USS Luce but that he had to seek shelter in a small boat on the deck for two (or three) days and nights with strong winds and tides after being locked out of the vessel's compartments.  Deck logs from other Navy vessels located at Mayport, Florida show that they were experiencing the hurricane set as condition II and III.  

Additionally, service personnel records show multiple absences without leave (AWOLs), even after punishments, which suggest that the Veteran was having significant difficulties adjusting to the stressors of the Navy.  An October 1966 special court-martial order reflects that the Veteran, on or about June 13, the Veteran absented himself from his unit, USS Luce located at Mayport, Florida, until about August 1966.

The Board notes that the Veteran is competent to report the circumstances of his service because they are based on his own direct observations.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of her personal knowledge).  Moreover, the Board finds these statements to be credible, as the Veteran has reported a consistent history of the in-service stressor in describing the stressor throughout the period on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing).  His statements are consistent with service department records showing that he served at sea during hurricane Alma.

As noted above, there is no contemporaneous evidence available to confirm the Veteran's in-service stressors.  However, the Board finds that the medical opinions referencing the stressors for the Veteran's PTSD diagnosis are persuasive as to the existence of the Veteran's stressor.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Notably, an August 2010 independent psychiatric evaluation report noted a diagnosis of PTSD based on a comprehensive clinical evaluation and a thorough review of the Veteran's claims file.  J.P.S., M.D. opined that "[i]t is clear that [the Veteran] meets the diagnoses of PTSD, schizoaffective disorder and personality NOS.  These diagnoses are clearly service connected apparent with his behavior of being AWOL during his service tenure and his subsequent behavior as a result of his sea duty in 1965-1966."  The physician explained that the Veteran met the criteria for PTSD according to DSM-IV, including exposure to traumatic events that threatened death or serious injury and his response was intense fear, helplessness and horror.

Additionally, during a June 2016 private psychosocial evaluation, the Veteran reported that during his time in the Navy, he witnessed routine physical abuse and humiliation of other sailors.  The examiner noted that the Veteran had difficulties coping with these stressors and began to experience subsyndromal symptoms of PTSD and depression.  In an effort to avoid further exposure to these stressors, the Veteran began going AWOL, repeatedly.  

The examiner opined that the Veteran has experienced the full criterion of PTSD and depression which are documented in his records and include: exposure to traumatic events during his service, such as witnessing physical abuse and fear of a hurricane while at sea, intrusive distressing memories of the trauamtic events, intent psychological distress when exposed to traumatic reminders, nightmares about these events, initial and middle insomnia, avoidance of reminders of the traumatic events, difficulties trusting others, and hypervigilance.  The examiner stated that in spite of the fact that physical abuse and humiliation were a routine part of the military life at that time, and most sailors were able to tolerate it, the Veteran did not have the emotional resources to manage these psychological stressors.  He began to live in constant fear that he would be the victim of physical abuse as punishment for any minor transgression and had difficulties trusting senior officers and other sailors due to the atmosphere where humiliation was the norm.  The hurricane incident further terrified the Veteran and led to the development of symptoms of PTSD and depression.  

In sum, the Board finds that the evidence of record is at least in relative equipoise.  That is, there is at least an approximate balance of evidence both for and against the actual occurrence of the in-service stressor.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because a diagnosis of PTSD based on an in-service stressor has been offered, and because competent and credible supporting evidence that the in-service stressor occurred has been offered, service connection for PTSD and depression is warranted.


ORDER

Entitlement to service connection for PTSD and depression is granted.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


